— Order, Supreme Court, New York County (Carol Arber, J.), entered on or about August 24, 1992, which denied defendant-appellant’s motion for summary judgment with leave to renew upon completion of disclosure, and directed that disclosure be completed within 90 days, unanimously affirmed, without costs.
The IAS Court did not err in granting plaintiff 90 more days in which to conduct disclosure, since facts in defendant’s exclusive possession might show that the meat cutter was sold in the regular course of defendant’s business (see, Stiles v Batavia Atomic Horseshoes, 174 AD2d 287, lv granted 80 NY2d 757). The 90-day disclosure period does not impose an undue burden on defendant. Concur — Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.